Citation Nr: 1411377	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal was previously remanded for development by the Board in August 2011.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

Under applicable law, a medical opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's August 2011 VA Mental Disorders examination did not include a medical opinion in accordance with McLendon.  The examiner was not asked to answer specific questions about the Veteran, nor was a request for a nexus opinion requested.  The examiner made attempts to clarify this oversight by calling the RO.  However, the examiner noted that he was unsuccessful in his attempts to gain clarity on why an opinion was not requested.  

The evidence of record shows that the Veteran has been diagnosed with both anxiety, and bi-polar disorder, with overlapping symptoms.  The Veteran also stated during the August 2011 examination that he was picked on in the military, and felt that he was bullied in the Marine Corps.  The Veteran stated that he felt singled out by the drill instructors.  The Veteran reported that at night he was sometimes awaken and forced to exercise in his underwear.  The Veteran reported feelings of humiliation because of these events.  Upon graduation from boot camp the Veteran stated that he started drinking and using marijuana.  Thus, there is evidence of in-service events which may be associated with the Veteran's current mental disabilities.

While the examiner did an adequate job discussing the Veteran's medical history, pre military history, post military history, diagnosis, and discussion of symptoms, a nexus opinion regarding the Veteran's diagnosed bipolar, and anxiety disorder is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his mental conditions since August 2011.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion to the August 2011 VA Mental Disorders examination.  If available, the same examiner should review all pertinent records associated with the claims file.  

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any mental condition, to include bi-polar and/or anxiety disorder is causally or etiologically due to service or whether a psychosis was manifested within one year of discharge from service.  In addressing this question, the examiner should specifically state whether the Veteran has a psychiatric disorder due to being picked on/bullied in the military, being singled out by drill instructors and/or being forced to exercise in his underwear.  (See August 2011 VA examination report)

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran about his experiences in the Marine Corps.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  Thereafter, readjudicate the Veteran's claim for service connection for mental condition(s).  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

